﻿Before addressing the pressing issues before the
international community and expressing our position
on the issues that have been discussed here, I would
like to begin by referring to the concrete example of
my own country.
On 6 January 2003, the people and Government
of El Salvador received an official communication
from the Secretary-General informing us of the
completion of the verification function of the United
Nations vis-à-vis the Peace Agreement that ended 13
years of war in our country. Eleven years have elapsed
since that historic Peace Agreement put an end to an
armed conflict that had been destroying our country for
over a decade.
Before the war we were a poor country. Sixty-per
cent of our fellow citizens lived under the poverty line.
Our country has also been dealt a harsh blow by nature.
Every generation of Salvadorans has had to rebuild
their lives due to the fact that, throughout our history,
there has never been a twenty-five-year period without
the occurrence of a natural disaster of enormous
proportions. We are also an overpopulated country,
with over 6 million inhabitants sharing 21,000 square
kilometres. That makes us one of the most densely
populated countries of the American continent. Being
completely dependant on agriculture, fluctuations in
the prices of coffee and sugar have always determined
our prospects for development.
A little over a decade ago we stood no chance of
meeting our financial commitments. Our debts far
exceeded our ability to pay. Poor, small, overpopulated,
indebted, dependent upon agriculture, afflicted by
natural disasters and immersed in a widespread armed
conflict, El Salvador appeared not to have a future
barely 12 years ago. Violence, coupled with the harsh
realities of underdevelopment, appeared to have
doomed us to a vicious circle devoid of hope.
We are a different country today. We view the
future with confidence, for we have discovered our
capacities. In just 12 years we have reduced poverty by
half, from 60 per cent of our population, in 1991, to 33
per cent today. Over 30 per cent of our population had
been living in extreme poverty. Today only half as
many, 15 per cent, live in that distressing situation. Our
efforts have had a direct impact on the standard of
living of all of our citizens. Twelve years ago 25 per
cent of Salvadorans did not know how to read or write.
That figure is only 13 per cent today. The child
mortality rate, which had been at 45 per thousand
births, stands at 25 per thousand today.
We have accomplished all that by dedicating
ourselves to the most pressing needs of our people. In
order to connect our most isolated towns, we have built
one kilometre of road every day for the last four years.
We have also built three schools every day in the same
period, so as to educate our poorest children. Similarly,
11

we have built 106 houses every day for low-income
families. And every five days we have built a new
health centre.
Having once been completely dependent on
agriculture, today we rank number 3, out of 24 Latin
American countries, in terms of export growth. During
the difficult decade of the 1990s we managed to grow
at a much faster rate than our region at large. We have
now become the second-ranking country in Latin
America in economic growth.
Despite the immense burden posed by
reconstruction after the earthquakes of 2001, year after
year we have reduced our budget deficit, bringing it to
under 1 per cent in 2004. This has allowed us to control
inflation, lowering it from 30 per cent to 2 per cent this
year, and thus to avoid a decline in family income. We
have zero risk of devaluation and today, after having
seen interest rates of 30 per cent, we have the lowest
bank interest rates of our region — 6.8 per cent. For 11
years now, we have had no fluctuation in exchange
rates, allowing us to acquire a rate of investment that is
matched in Latin America only by Chile, Mexico and
my country.
The living conditions of Salvadorans have
changed considerably. Rates of unemployment have
fallen from 13 per cent to 6.8 per cent. Having had
only 250,000 telephone lines in 1992, we now have 1.6
million. It is less expensive to make a telephone call
from El Salvador to United Nations Headquarters than
it is from Headquarters to El Salvador. In just over a
decade, the number of automobiles has grown by a
factor of four. We have managed to increase the supply
of drinking water and electrification in rural areas by
50 per cent. We have achieved peace. We have devoted
our energies to economic development and our
resources to the poorest among us.
I have elaborated on developments in my country
in recent years because it seems to me that we in El
Salvador have discovered an effective way not only of
resolving violent conflict, but also of combating
poverty. Such means, which the international
community is seeking to confront the complexities of
our world, are based on universally valid principles.
Thus, to understand the case of El Salvador is to
understand new possibilities for other nations and
solutions to other problems.
The two most important challenges for a nation
are learning how to live and understanding why we are
alive. The former is an entirely practical matter,
requiring knowledge of the workings of the modern
world — how it works and what opportunities are
available to a poor country in a world that is rapidly
evolving. The second is an entirely abstract matter, but
it is all the more important for that, because only when
we are clear about the meaning of our shared lives can
we develop a sense of purpose that allows us to
channel the energies of a community towards a national
objective.
It is a paradox rich in significance that we
Salvadorans, in order to find our commitment to the
future, had to delve into the traditions that gave us our
identity in the past. When we found ourselves in the
dead end of war, we had to rethink our destiny. In spite
of our suffering, we had all the resources we needed to
move ahead: talent, energy, experience, faith and will.
We had the prudence to avoid future dangers and the
courage to confront present challenges.
The basic principle on which we have built our
country is that every Salvadoran has access to the truth.
In every part of our land, it is possible for every
Salvadoran to speak out, to express himself or herself
without any constraint based on status. It is on the basis
of the views of our compatriots that we have built the
new El Salvador. We decided that, if this were to
become a reality, three principles were needed:
freedom, justice and the inalienable right to life. The
concrete manifestations of these values are democracy,
economic freedom and the rule of law. This applies not
only to El Salvador and Salvadorans, but equally to all
the inhabitants of our world. Every human being has
access to the truth. It is in the human capacity for
reason that we find our moral potential. That is why we
must be free.
At a time when we wonder about the role of the
United Nations, we must recall that the Organization
was born to ensure those fundamental rights. This
forum cannot be paralysed in debates when freeing a
nation from tyranny is at issue. We must all act in the
face of oppression. Terrorism is a negation of all the
values we share. We need a consensus on the values
that unite us and a renewed will for action.
We can debate interminably here the issue of Iraq
and the current circumstances of the Iraqi people, but
what brooks no debate is the fact that this forum has
not acted in a way commensurate with the demands of
an increasingly complex world. The United Nations
12

must be rethought and restructured so that it can meet
the objectives for which it was created.
We Salvadorans speak with the solidity that we
have gained from having fully shouldered our
responsibilities towards the international community.
We are participants in the reconstruction of Iraq. We
speak with the legitimacy of having been ourselves the
battleground of the last conflict of the cold war and we
understand how the mediation of the international
community can help to find a solution to a conflict and
give hope to a desperate nation.
In conclusion, we wish to express our sorrow at
the death of United Nations staff members in Baghdad.
We reaffirm the right of all nations to have a voice in
this forum. The absence of the Republic of China in the
deliberations of this forum represents a rejection of the
legitimate aspirations of a nation that should speak in
its own voice, just as we do, in this body and the
community of nations.
The liberator of the Americas summarized, in
words far more eloquent than mine, the values that
must inspire this forum and our discussions here. He
said:
“Peoples, no one can take possession of
your sovereignty, unless it be violently and
illegitimately. Flee that country where one person
alone seeks to exercise all powers. That will be a
country of slaves.”




